Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Jared Montanaro (71389).
The application has been amended as follows: 

1.	(Currently Amended) A computer-implemented method comprising:
	receiving, by a processor, information from a user, wherein the information includes one or more datums;
	analyzing the information for one or more correlations between the one or more datums;
	translating each correlation into a word group, wherein each word group is associated with an icon, and wherein translating each correlation into the respective word groups comprises:	
	interpreting, based on natural language processing techniques, a context of each of the one or more datums, wherein the context of each of the one or more datums is based on a subject associated with the one or more datums,
	combining each of the one or more datums within a context threshold into one or more of the respective word groups, wherein the context threshold is based on the one or more datums historically identified together, and
tagging each of the respective word groups with an indication of the context, wherein the indication is the icon;
	ranking each word group based on a predictive importance; and
	generating a set of visualizations based on the ranked word groups, wherein the ranked word groups are each associated with contextual metadata that enables generation of predictive actions.

5.	(Cancelled)

8.	(Currently Amended) A system comprising:
	a memory; and
	a processor in communication with the memory, the processor executing instructions contained within the memory in order to perform operations comprising:
	receiving information from a user, wherein the information includes one or more datums;
	analyzing the information for one or more correlations between the one or more datums;
	translating each correlation into a word group, wherein each word group is associated with an icon, and wherein translating each correlation into the respective word groups comprises:	
	interpreting, based on natural language processing techniques, a context of each of the one or more datums, wherein the context of each of the one or more datums is based on a subject associated with the one or more datums,
combining each of the one or more datums within a context threshold into one or more of the respective word groups, wherein the context threshold is based on the one or more datums historically identified together, and
	tagging each of the respective word groups with an indication of the context, wherein the indication is the icon;
	ranking each word group based on a predictive importance; and
	generating a set of visualizations based on the ranked word groups, wherein the ranked word groups are each associated with contextual metadata that enables generation of predictive actions.

12.	(Canceled) 

15.	(Currently Amended) A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform a method, the method comprising:
receiving information from a user, wherein the information includes one or more datums;
	analyzing the information for one or more correlations between the one or more datums;
	translating each correlation into a word group, wherein each word group is associated with an icon, and wherein translating each correlation into the respective word groups comprises:	
interpreting, based on natural language processing techniques, a context of each of the one or more datums, wherein the context of each of the one or more datums is based on a subject associated with the one or more datums,
	combining each of the one or more datums within a context threshold into one or more of the respective word groups, wherein the context threshold is based on the one or more datums historically identified together, and
	tagging each of the respective word groups with an indication of the context, wherein the indication is the icon;
	ranking each word group based on a predictive importance; and
	generating a set of visualizations based on the ranked word groups, wherein the ranked word groups are each associated with contextual metadata that enables generation of predictive actions.

19.	(Canceled)

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record doesn’t adequately teach or suggest the limitations in the independent claims including detailing a context threshold which is based on datums historically identified together.  Furthermore, using icons associated with word groups as well as in the entire context of the claim including tagging word groups with an indication of context, wherein the indication is the icon, wouldn’t be obvious for one of ordinary skill in the art to combine references.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Dobrynin et al. US 20190205391 A1 teaches automated document cluster merging for topic-based digital assistant interpretation (Title).
Reschke et al. US 20180121500 A1 teaches predictive modeling in paragraph [0027] as well as selectable interface icons in paragraph [0045].
Ekambaram et al. US 20170243112 A1 teaches user selected incidents with word clouds in paragraph [0036].
Iqbal et al. US 20070276820 A1 teaches an icon representing a group of terms in paragraph [0025].

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J. Ellis whose telephone number is (571)270-3443.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached at (571)270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


February 17, 2022
/MATTHEW J ELLIS/Primary Examiner, Art Unit 2152